Title: From James Madison to James Monroe, 29 July 1816
From: Madison, James
To: Monroe, James


        
          Dr. Sir
          Montpr. July 29. 1816
        
        The 2 letters of Mr. De Neuville present topics which are not agreeable. The one demanding the recall of Mr. Lee will be sufficiently answered by his actual return to the U.S. and an intimation that without any particular examination of the charge agst. him, this Govt. could not fail to respect the wishes of M. C. M. in such a case.
        The other letter complaining of the toast of the Post Master at Baltimore on the 4th. of July, is of a different character. It is to be regretted that so much harsh language is indulged in our prints, and on public occasions agst. nations with which we are at peace, and have an interest in being well. And it is unfortunate when those in office, inattentive to their relation to the Govt. give eclat to unnecessary expressions insulting to foreign powers. It was, notwithstanding, an illjudged step, in the French Minister, more especially in the present situation of his Sovereign, & the temper of the times, to extract from such a source, a text for diplomatic correspondence. The freedom of speech & of the press, so difficult to be regulated with exactness, without danger to its vital principle, the latitude it takes with respect to other foreign Govts. which decline taking offence at it, and even towards the domestic Govt., and the spirit naturally predominant on the solemnity celebrating the birth of our popular System, ought to have entered more into the consideration of Mr. de Neuville. The circumstance of Mr. Skinner being a functionary of the Govt. which is the pivot of the Remonstrance, is lost in the remoteness & lowness of the office; this being filled by & held under an officer of a grade, not participating in the Ex: Councils, and the number itself, (amounting to  ) of such officers, lessening the importance of their unofficial conduct, and the attention due to their individual opinions and expressions. It is probable also that you will be able to make your answer decisive by referring to proofs that this Govt. is grossly abused in some of the pub: prints of France, & that inferior functionaries there take liberties equal to that of Mr. Skinner, if not in print, in language held in public, & perhaps in their official transactions. These facts if they can

not be referred to as within proof, are either so notorious or so credible that a glance only at them ought to put an end to the discussion.
        I have retained the recommendations of a successor to the deceased marshal of N.Y. till we be together. Morris, Laurence, Dill & Coffin will be in comparison. The last ostensibly has strong pretensions but I observe is not patronized on this occasion. L. & D. are strongly pressed & have plausible relations to the vacancy. Morris is less recommended; but his appt. if proper, wd. have the advantage of healing the wound recd. from the Senate. I think it questionable however whether a preference of him wd not produce more murmers among the disappointed than that of either L or D. You have probably more information on this point. Yrs &
        
          J.M.
        
      